                 Case 4:20-cv-03215-YGR Document 65 Filed 04/09/21 Page 1 of 5




 1   BRIAN M. BOYNTON
     Acting Assistant Attorney General
 2   MARCIA BERMAN
     Assistant Director, Federal Programs Branch
 3
     KATHRYN L. WYER (Utah Bar No. 9846)
 4   M. ANDREW ZEE (California Bar No. 272510)
     U.S. Department of Justice, Civil Division
 5   1100 L Street, N.W., Room 12014
     Tel. (202) 616-8475
 6
     kathryn.wyer@usdoj.gov
 7   Attorneys for Defendants

 8
                                IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION

11       ELOY ORTIZ OAKLEY, in his official                   Case No. 4:20-cv-3215-YGR
         capacity as Chancellor of California
12       Community Colleges et al.,                           JOINT STATUS REPORT AND
13                                                            STIPULATED REQUEST TO
                Plaintiffs,                                   CONTINUE HOLDING
14                   v.                                       PROCEEDINGS IN ABEYANCE
15       MIGUEL CARDONA, in his official                      Judge: Honorable Yvonne Gonzalez Rogers
16       capacity as the United States Secretary of           Trial Date:   None Set
         Education 1; U.S. DEPARTMENT OF                      Action Filed: May 11, 2020
17       EDUCATION,                                           Hearing date: [in abeyance]
18              Defendants.
19
20             The parties respectfully submit this joint status report pursuant to the Court’s Order of

21   February 8, 2021, and further stipulate, and respectfully request, that the Court continue to hold

22   proceedings in this action in abeyance. The parties have conferred and report as follows:
23             Following the change in Department leadership on January 20, 2021, the Department
24   continues to work towards publishing a final rule or taking other action to address the issues
25   raised in comments submitted regarding the IFR at issue in this case. In light of the Department’s
26   continuing consideration, counsel for Defendants conferred with counsel for Plaintiffs, and the
27
     1
28     Pursuant to Fed. R. Civ. P. 25(d), Miguel Cardona is automatically substituted as a defendant in
     this action.
     Case No. 4:20-cv-3215-YGR
     Joint Status Report and Stipulated Request to Continue Holding Proceedings in Abeyance
                                                             1
               Case 4:20-cv-03215-YGR Document 65 Filed 04/09/21 Page 2 of 5




 1   Parties have agreed and jointly request that proceedings in this case be held in abeyance for an
 2   additional sixty days. 2 The Parties further agree and propose that, at the end of this sixty-day
 3   period, the Parties will file a joint status report apprising the Court of the status of the
 4   Department’s consideration and whether the Parties wish to proceed with briefing cross-motions
 5   for summary judgment, including, if applicable, a revised briefing schedule.
 6
             The Parties thus respectfully request that the Court continue to hold proceedings in this
 7
     action in abeyance and order the parties to file a joint status report no later than sixty days from
 8
     the date of the Court’s order, apprising the Court of the status of the Department’s consideration
 9
     and whether the Parties wish to proceed with briefing cross-motions for summary judgment,
10
     including, if applicable, a revised briefing schedule.
11
12
     Dated: April 9, 2021                               Respectfully submitted,
13
                                                        BRIAN M. BOYNTON
14                                                      Acting Assistant Attorney General
15
                                                        MARCIA BERMAN
16                                                      Assistant Director, Federal Programs Branch

17                                                      /s/ Kathryn L. Wyer
                                                        KATHRYN L. WYER (Utah Bar No. 9846)
18
                                                        M. ANDREW ZEE (California Bar No. 272510)
19                                                      United States Department of Justice
                                                        Civil Division, Federal Programs Branch
20                                                      1100 L Street, N.W., Room 12014
                                                        Washington, DC 20005
21
                                                        Tel: (202) 616-8475
22                                                      Email: kathryn.wyer@usdoj.gov
                                                        Attorneys for Defendants
23
24
     Dated: April 9, 2021                               MATTHEW RODRIQUEZ
25                                                      Acting Attorney General of California
                                                        CHERYL FEINER
26
     2
      Three other pending cases, one in the Eastern District of Washington, and two in the District of
27
     Massachusetts, also challenging the IFR, have also been held in abeyance. See Washington v.
28   Cardona, No. 2:20-cv-182 (E.D. Wash.); Noerand v. Cardona, No. 1:20-cv-11271 (D. Mass.);
     Massachusetts v. Cardona, No. 1:20-cv-11600 (D. Mass.).
     Case No. 4:20-cv-3215-YGR
     Joint Status Report and Stipulated Request to Continue Holding Proceedings in Abeyance
                                                             2
               Case 4:20-cv-03215-YGR Document 65 Filed 04/09/21 Page 3 of 5




                                                        MICHAEL NEWMAN
 1
                                                        Senior Assistant Attorneys General
 2                                                      CHRISTINE CHUANG
                                                        Supervising Deputy Attorney General
 3                                                      JULIA HARUMI MASS
                                                        LEE I. SHERMAN
 4
                                                        SHUBHRA SHIVPURI
 5                                                      JOSHUA SONDHEIMER

 6                                                      /s/
 7                                                      JASLEEN K. SINGH
                                                        Deputy Attorneys General
 8                                                      Attorneys for Plaintiffs Eloy Ortiz Oakley and
                                                        Board of Governors of the California Community
 9                                                      Colleges
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Case No. 4:20-cv-3215-YGR
     Joint Status Report and Stipulated Request to Continue Holding Proceedings in Abeyance
                                                             3
               Case 4:20-cv-03215-YGR Document 65 Filed 04/09/21 Page 4 of 5




                                          ATTORNEY ATTESTATION
 1
 2           Pursuant to Civil Local Rule 5-1(i)(3), I, Kathryn Wyer, hereby attest that concurrence in
 3   the filing of this document has been obtained from any signatories indicated by a “conformed”
 4   signature (/s/) within this e-filed document. I declare under penalty of perjury under the laws of
 5   the United States of America that the foregoing is true and correct.
 6
 7
     Dated: April 9, 2021                               /s/Kathryn Wyer
 8                                                      Kathryn Wyer
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Case No. 4:20-cv-3215-YGR
     Joint Status Report and Stipulated Request to Continue Holding Proceedings in Abeyance
                                                             4
               Case 4:20-cv-03215-YGR Document 65 Filed 04/09/21 Page 5 of 5




                           [PROPOSED] ORDER APPROVING STIPULATION
 1
 2           On April 9, 2021, the Parties filed a Joint Status Report and Stipulated Request to
 3   Continue Holding Proceedings in Abeyance. Upon this submission and stipulation of the Parties,
 4
     and good cause appearing, IT IS HEREBY ORDERED THAT proceedings in this action
 5
     continue to be held in abeyance. The Parties shall file a Joint Status Report no later than sixty
 6
     days from the date of this Order, apprising the Court of the current status of the Department’s
 7
     consideration; whether the Parties wish to proceed with briefing cross-motions for summary
 8
     judgment; and, if applicable, proposing a revised briefing schedule.
 9
10
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
11
12
     Dated: ________________                            _____________________________________
13
                                                        The Honorable Yvonne Gonzalez Rogers
14                                                      United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Case No. 4:20-cv-3215-YGR
     Joint Status Report and Stipulated Request to Continue Holding Proceedings in Abeyance
                                                             5
